Citation Nr: 1340310	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for cervical spine osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to May 1982 and from October 1985 to September 1988.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified before the undersigned Veterans Law Judge.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required. 

THE VETERAN IS ADVISED THAT HE WILL BE CONTACTED BY VA AND AFFORDED AN OPPORTUNITY TO SUBMIT ANY FURTHER EVIDENCE IN SUPPORT OF HIS CLAIM. 

SPECIFICALLY, he is advised that to this time, his claim of service connection for PTSD has been denied because although he has been diagnosed as having the disorder, a VA examiner has found that PTSD is due to mental trauma he sustained as a child and post-service mental trauma (i.e., not related to service.). Although he was treated for PTSD by the Miller Dawn Medical Center in October 2003, medical examiners also appear to have attributed the disorder to pre-service mental trauma. Although the examiners also noted that the Veteran had been in "2 combat zones," the evidence does not show that the Veteran served in combat, specifically he was not on active duty at the time of the Grenada invasion in October 1983 as he apparently advised the examiners. 

THE VETERAN IS PRESENTLY ADVISED THAT IN ORDER FOR HIS CLAIM OF SERVICE CONNECTION FOR PTSD TO BE GRANTED, THERE MUST BE CORROBORATION OF THE STRESSORS THAT HE HAS REPORTED. The mere fact that he has been diagnosed with the disorder is not sufficient in this case to support a granting of the benefit. 

Toward substantiation of the stressors, the Veteran should attempt to recall the specific dates, times, locations, victims, and witnesses of any of the claimed stressors; whether he has any documentary evidence at his residence or is aware of its existence and location; and whether he has any supporting evidence to show his participation in the claimed events as he has reported. If he recalls such information or has any information towards substantiation of the claimed events, he should notify the RO when the RO contacts him to implement this remand. 

THE VETERAN IS ADVISED THAT IF HE SUBMITS FURTHER SUBSTANTIATING INFORMATION, THE RO/AMC MAY CONDUCT FURTHER INQUIRY WITH THE SERVICE DEPARTMENTS TO CONFIRM THE EVENTS. 

Accordingly, the case is REMANDED for the following action:




1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his PTSD or osteoarthritis.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, ask the Veteran which Vet Center in Minnesota he received treatment from, as indicated in the 2003 private treatment record he submitted.  If the Veteran identifies the Center, arrange to obtain all treatment records from this location.

Also, obtain the Veteran's complete VA treatment records.  These include:

(1) the records the July 2009 VA compensation examiners referenced in the Vista CPRS; 

(2) all treatment records from the St. Cloud VAMC dated since January 1998, and 

(3) all treatment records from the Fargo VAMC.  

In particular, the St. Cloud records should include the April 2007 PTSD records described in the November 12, 2008 VA treatment record.  

Put them in the claims file, either the physical claims file or electronic ("Virtual VA") file.

2. CONTEMPORANEOUSLY WITH THE EFFORT IN PARAGRAPH 1, ADVISE THE VETERAN THAT HE MAY SUBMIT ANY FURTHER INFORMATION TOWARDS SUBSTANTIATION OF HIS CLAIMED IN-SERVICE STRESSORS. IF THE VETERAN RESPONDS, THE RO/AMC WILL DETERMINE IF FURTHER RESEARCH EFFORTS WITH U.S. GOVERNMENT DEPOSITORIES ARE WARRANTED AND IF SO, CONDUCT THOSE EFFORTS.

3.  Then readjudicate the claims on their underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  He is not obligated to do so, but submitting the information he stated he would in his December 2011 hearing would assist in verifying his claimed stressors.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


